


Exhibit (10)(w)(ii)




Annual Incentive Plan Amendment


December 19, 2011






The Potlatch Corporation Annual Incentive Plan is amended as follows:




Paragraph 9 (c) under FORM AND TIME OF PAYMENT OF AWARDS, is hereby deleted and
replaced in its entirety with the following:


"Notwithstanding any other provision of the Plan, the Board of Directors or the
Committee may, in its sole discretion, decrease but not increase the amount of
an Award with respect to an Award Year and alter the time and form of payment of
an Award with respect to an Award Year."




